Citation Nr: 0737144	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-36 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
left ear.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for diabetic 
neuropathy, bilateral upper and lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from April 1967 to November 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas that denied service connection for diabetes mellitus, 
hypertension, a heart condition, peripheral neuropathy of the 
upper and lower extremities, PTSD, hearing loss, and 
tinnitus.  

The veteran's Notice of Disagreement with that decision was 
received at the RO in July 2005.  In an August 2005 rating 
decision, the RO granted service connection for coronary 
artery disease (claimed as heart condition), diabetes 
mellitus, and hypertension.  In September 2005, the RO issued 
a Statement of the Case (SOC) addressing all other issues 
denied by the February 2005 rating decision.  The veteran 
perfected his appeal with the submission of a timely 
substantive appeal (VA Form 9), which was received at the RO 
in October 2005.  In an April 2006 rating decision, the RO 
granted service connection for tinnitus and right ear hearing 
loss.  The denials of service connection for left ear hearing 
loss, PTSD, and peripheral neuropathy were confirmed and 
continued, and were the only issues left on appeal.  

In November 2007, the veteran testified at a video conference 
hearing in San Antonio, Texas before the undersigned Veterans 
Law Judge sitting in Washington, DC.  A transcript of his 
testimony is associated with the claims file.  





FINDING OF FACT

At his video conference hearing before the undersigned in 
November 2007, the veteran requested to withdraw his appeal.


CONCLUSION OF LAW

The criteria for a withdrawal of the veteran's substantive 
appeal have been met; and as such, the Board does not 
currently have appellate jurisdiction to decide the issues of 
entitlement to service connection for left ear hearing loss, 
PTSD, or peripheral neuropathy of the bilateral upper and 
lower extremities.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 20.200, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  Under 38 
U.S.C.A. § 7105, the Board may dismiss any appeal that fails 
to allege specific error of fact or law in the determination 
being appealed.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202.  Withdrawal may be made by the appellant 
or by his or her authorized representative.  38 C.F.R. § 
20.204.

In a February 2005 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
hearing loss, PTSD, and peripheral neuropathy.  The veteran 
submitted a notice of disagreement (NOD) with that 
determination in July 2005.  In September 2005, the RO issued 
a statement of the case as to the issues of service 
connection for hearing loss, PTSD, and peripheral neuropathy 
of the bilateral upper and lower extremities.  The veteran 
perfected his appeal by submitting a VA Form 9, Appeal to 
Board of Veterans' Appeals, in October 2005.  Before the 
appeal was certified to the Board for consideration, the RO 
issued a rating decision in April 2006 that granted service 
connection for right ear hearing loss.  As such, the claim 
certified to the Board on appeal with regard to hearing loss 
is limited to the left ear only.  

At the veteran's November 2007 video conference hearing 
before the undersigned, the veteran specifically requested to 
withdraw his appeal.  The veteran's testimony constitutes a 
written withdrawal of the substantive appeal with regard to 
the issues of service connection for left ear hearing loss, 
PTSD, and peripheral neuropathy of the bilateral upper and 
lower extremities.  

Accordingly, there is no justiciable case or controversy 
currently before the Board, and consequently, in the absence 
of any justiciable question, the appeal must be dismissed.  
38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 
20.204(b), (c).


ORDER

The claim of service connection for left ear hearing loss is 
dismissed.  

The claim of service connection for PTSD is dismissed.  

The claim of service connection for peripheral neuropathy of 
the bilateral upper and lower extremities is dismissed.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


